% Case 4:18-cr-00171-CVE Document 372 Filed in USDC ND/OK on 07/12/21 RECE
IVED

ue eeual
j . a
” jose ~ crearing OES US Det im th Clerk
[O-CE -U LL “lo “OURT.

(Case Name: USA V Peregrina paez Tose
peaninnn Tudge Claire VV Eagan

penis 427, re Claiming SiX pao fas

Vlad did othe County Fai} are
Date of O@ense in ma )

40 MoWember, 22 ZOlg in f4e coe sony

| tar | Vly fat Credif is not

jn my “Hold sentence that iS Ist Coo Uf.

Date “Gentenced W-22-261F and os f

County jail Credef is not Credif in

Ly Senfence

Repecfully Submitted
F- 5S-D2OzZL

| Perearina (Pae]e... ‘
Jose FecePCme Paez

he No Cert Svc —— No Orig Sign
il i

Mail

——

Cid CMJ — C/Retd  —— No Bay

oo
em 8 Old ____ OM
__ No Cpys Sf No EnviCpys ——
Case 4:18-cr-00171-CVE Document 372 Filed in USDC ND/OK on 07/12/21 Page 2 of 2

  

bi ge.
~salhk owoyyy¥O ostal.
poof s ¥fine Sem see
»gna ff fa soyepS popiely Mh
woKoz /| 24D «2 bP

n\ - OAL HS!

w

4° pind -Fzoz Int 8

“— a vedeb Sano bro.

062° DS VIGuITIOD

-. ‘9069 ~GISbG
YU!) 04D ‘Ss 2] 1AG}fouue g

’ 0606S xXIgord
{oP FO poxa po
CIO-hoOGG; #&
zard vurgered ascot

Yorpop¢ysut Yous
